Citation Nr: 0621968	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  98-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a separate compensable schedular rating 
for a post operative right thigh scar.  

2.  Entitlement to a separate compensable extraschedular 
rating for a post operative right thigh scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  This matter was remanded in November 2005.

The procedural history of this instant matter was set out in 
the November 2005 Board remand.

For the reason indicated below, this matter, in part, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's post operative right thigh scar measures about 
98 square centimeters in area, but it is not objectively 
deep, tender or painful on examination, and it causes no 
limitation of right thigh motion or function.


CONCLUSION OF LAW

A separate compensable schedular rating is not warranted for 
the veteran's post operative right thigh scar.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805 (2002); Codes 7801-7805 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  
The notice provided in June 2002 and November 2003 satisfied 
this notice requirement.  The claim was readjudicated in a 
February 2006 SSOC.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) include providing notice regarding 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) VA is to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  
      
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  Despite this failure the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision because the preponderance of the evidence is 
against the appellant's claims for a compensable separate 
schedular rating.  Hence, any questions as to the appropriate 
effective date to be assigned are moot.

The Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Indeed, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that chronological sequence as it pertains to the 
instant claim, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here, however, the notice 
provided fulfilled the requirements of 38 U.S.C.A. § 5103(a).  
The appellant was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  The actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As the Board observed in November 2005, VA conceded that the 
veteran's service-connected recurrent tumor of the right 
thigh with traumatic neuropathy of the right saphenous nerve 
includes both a neurological disability and a scar.  See 
rating decisions of November 1970 and June 1971.  Under 
Estaban v. Brown, 6 Vet. App. 259, 261 (1994), this scar 
warrants a separate rating rather than being combined as a 
single rating with a neurological disability.  

In looking at how to rate the scar the Board notes that there 
have been a number of changes in the criteria for rating skin 
diseases under 38 C.F.R. § 4.118, including scars.  Cf. 38 
C.F.R. § 4.118, Codes 7800 to 7805 (2002) with 38 C.F.R. 
§ 4.118, Codes 7800 to 7805 (2005).  The new rating criteria 
for rating scars became effective August 30, 2002.  Id.  A 
February 2006 SSOC notified the veteran of the new rating 
criteria.  Accordingly, adjudication of the veteran's claim 
may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The February 2006 SSOC also shows that the RO has 
essentially rated the veteran's right thigh scar under Code 
7801 of the new rating criteria and under Code 7805 of the 
pre-August 30, 2002, rating criteria.  

Given the change in law the Board may only apply the old 
rating criteria for rating scars to the pre-August 30, 2002, 
time period.  The new rating criteria for rating scars must 
be applied to the term beginning on August 30, 2002.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

With respect to the criteria in effect prior to August 30, 
2002, a rating of 10 percent was assignable for superficial 
scars, poorly nourished with repeated ulceration, or when the 
scar was manifested by tenderness and pain on objective 
demonstration.  38 C.F.R. § 4.118, Codes 7803, 7804.  Scars 
were otherwise rated on the basis of limitation of the part 
affected.  38 C.F.R. § 4.118, Code 7805.

Regarding the criteria in effect on and after August 30, 
2002, scars involving areas other than the head, face, or 
neck, which are deep or cause limited motion are 10 percent 
disabling if the scar exceeds six square inches (39 square 
centimeters).  38 C.F.R. § 4.118, Code 7801.

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, Code 
7802. 

Superficial, unstable scars are 10 percent disabling.  An 
unstable scar is one where for any reason there is a frequent 
loss of skin over the scar.  38 C.F.R. § 4.118, Code 7803.  

Superficial scars that are painful on examination are 10 
percent disabling.  38 C.F.R. § 4.118, Code 7804.  

Finally, other scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Code 7805.

In every instance where the Rating Schedule does not provide 
a zero percent rating for a diagnostic code, a zero percent 
rating shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  These statements, however, must be 
viewed in conjunction with the objective medical evidence as 
required by the rating criteria.

Factual Background

Service medical records include a September 1955 separation 
medical examination report which noted that a large malignant 
tumor had been surgically removed from the veteran's right 
thigh.  A six inch well healed scar on the anterior surface 
of the right thigh was noted on examination.  

At an April 1971 VA neurological examination, the veteran 
complained of a painful right thigh scar.  

A March 1998 VA progress note shows findings reflective of a 
13 inch scar on the veteran's right thigh.  Recurrent lipoma 
of the right thigh was diagnosed.  

A March 2005 VA neurological examination revealed almost 
normal thigh muscle strength, and no thigh muscle atrophy.  A 
disfiguring, depressed scar was present on the right thigh, 
measuring about five to six centimeters in width and breadth.  
Sensory examination showed decreased sensation in the scar 
area but normal around it.  The veteran is presently service-
connected for residuals of traumatic neuropathy of the right 
saphenous nerve, and the sensory dysfunction of that 
disability is evaluated as 10 percent disabling.  

The report of a March 2005 VA orthopedic examination report 
shows that the veteran complained of right thigh numbness and 
pain in the area of his scar.  Examination showed a soft 
tissue deficit in the medial right thigh which was not 
tender.  The area was depressed, consistent with removal of 
soft tissue.  The scar measured 13 centimeters in length and 
ran longitudinally in the area of the mid medial thigh.  The 
diagnoses were excised lipoma of the right medial thigh, and 
traumatic saphenous nerve neuropathy.  

The veteran was afforded a VA skin examination in January 
2006.  Review of the examination report shows that the 
veteran denied any dysfunction, breakdown of the surface 
skin, or deep underlying induration.  He reported no 
treatment for his scar in the past 51 years.  He was upset by 
the appearance of the scar in that he did not like wearing 
certain types of shorts or bathing suits.  He denied any 
other symptomatology except for the numbness.  Examination of 
the scar showed it to be on the right medial thigh about 
midway from the inguinal fold and the patella.  It was very 
irregular, vaguely linear, and measured 14 centimeters in 
length and at its greatest width seven centimeters.  A very 
substantial subcutaneous defect over the thigh measured four 
centimeters.  The scar was tightly bound down to the 
underlying skin.  The examiner noted that a definitive 
recurrence of the lipoma tissue was not present.  No pain was 
elicited on palpation, and there did not appear to be any 
dysfunction from the scar itself.  No underlying induration 
of the scar was detected, and no skin breakdown in the tissue 
overlying the scar was present.  The examiner did indicate 
that the scar was severely disfiguring.  The examiner added 
that the scar occupied zero percent of the veteran's exposed 
skin and three percent of his total skin.  The diagnosis was 
scar on the right thigh medial scar as described, with 
considerable subcutaneous defect, severely disfiguring, 
symptomatic.  

Analysis

The veteran's right thigh scar is the residual of an in-
service surgical removal of a malignant tumor.  The record 
does not show that the scar limits thigh function in any way, 
consequently, a compensable rating under Code 7805 (and a 
specific code for rating identified functional impairment) is 
not warranted.  Under the criteria in effect prior to August 
30, 2002, the scar could be rated 10 percent if it was poorly 
nourished, with repeated ulceration.  Here, however, the scar 
is described as being without dysfunction, underlying 
induration, or skin breakdown.  See January 2006 VA scar 
examination.  It could also be rated 10 percent if it was 
tender and painful on objective demonstration.  Here, the 
scar was specifically described as non-painful.  Id.  Thus, a 
compensable rating under the previous criteria was not 
warranted.

From August 30, 2002, the veteran's right thigh scar may be 
rated under the revised criteria that came into effect on 
that date.  However, the scar has neither been described as 
deep nor productive of limiting thigh motion.  See VA 
examination reports (neurological and orthopedic) dated in 
March 2005.  So a compensable rating under the revised Code 
7801 is not warranted.  At most it is approximately 98 square 
centimeters in area, so a compensable rating under Code 7802 
is not warranted.  It is not unstable so a compensable rating 
under Code 7803 is also not warranted.  Finally, as 
previously noted, it is not objectively painful.  So a 
compensable rating under Code 7804 is not warranted.

In short the findings pertaining to the veteran's right thigh 
scar do not meet or approximate either the new or old 
criteria for consideration in rating the disability.  Hence, 
a compensable rating is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a separate compensable schedular rating for a 
post operative right thigh scar is denied.


REMAND

As noted above, under the applicable rating criteria, a 
separate compensable schedular rating is not for assignment 
for the veteran's post operative right thigh scar.  

Nevertheless, the record includes several medical findings 
concerning the degree of disfigurement attributable to the 
veteran's right thigh scar.  VA physicians have described the 
scar as "disfiguring" and "severely disfiguring" in March 
2005 and January 2006, respectively.  Based upon these 
medical findings addressing the "disfiguring" nature of the 
veteran's service-connected right thigh scar, the Board finds 
that this case warrants referral to the Director of 
Compensation and Pension Service for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the case is REMANDED for the following action:

The RO must refer this case to the 
Director of Compensation and Pension 
Service for their consideration of a 
separate compensable extra-schedular 
rating for the veteran's service-
connected post operative right thigh scar 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  This action should be 
taken in light of the various VA medical 
opinions of record concerning the 
disfiguring nature of the scar.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


